12-4301 (L)
T.M. v. Cornwall Central School District

                            UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT


                                           _______________

                                           August Term, 2013
(Argued: October 22, 2013                                          Decided: April 2, 2014)

                         Docket Nos. 12‐4301 (Lead) & 12‐4484 (XAP)
                                      _______________

                               T.M., by A.M. and R.M., his parents,

                                  Plaintiff–Appellant–Cross‐Appellee,

                                                —v.—

                             CORNWALL CENTRAL SCHOOL DISTRICT, 

                                Defendant–Appellee–Cross‐Appellant.*
                                         _______________

Before :
               KATZMANN, Chief Judge, KEARSE and WESLEY, Circuit Judges.

                                           _______________




        *
       The Clerk of the Court is respectfully directed to amend the official caption to
conform with that above.

                                                   1
      Appeal from a September 26, 2012 decision and resulting judgment of the

United States District Court for the Southern District of New York (Briccetti, J.)

granting summary judgment for defendant  Cornwall Central School District

(“Cornwall”). Cross‐appeal from the district court’s August 7, 2012 decision

granting the motion by plaintiff T.M., through his parents, for a preliminary

injunction, and its October 9, 2012 decision denying defendant’s motion to

amend that decision. We hold that the least restrictive environment (“LRE”)

requirement of the Individuals with Disabilities Education Act, 20 U.S.C.

§ 1412(a)(5)(A), applies to extended school year (“ESY”) placements as it does to

regular school‐year placements. We therefore conclude that the district court

erred in determining that Cornwall met the LRE requirement when it offered

T.M. only an ESY placement in a self‐contained special education class. We also

hold that the district court erred by requiring Cornwall to reimburse T.M.’s

parents for the entire cost of the pendency services they obtained for T.M. from

private providers after Cornwall offered to provide equivalent services directly.

Accordingly, the district court’s judgment is VACATED and the case is

REMANDED for further proceedings.




                                          2
                                 _______________



                GARY S. MAYERSON (Tracey Spencer Walsh & Maria C. McGinley,
                  on the brief), Mayerson & Associates, New York, NY, for
                  Plaintiff–Appellant–Cross‐Appellee.

                CHRISTOPHER P. LANGLOIS (Karen S. Norlander, on the brief),
                  Girvin & Ferlazzo, P.C., Albany, NY, for
                  Defendant–Appellee–Cross‐Appellant.
                               _______________

KATZMANN, Chief Judge:

      This case calls upon us to determine how the least restrictive environment

(“LRE”) provision of the Individuals with Disabilities Education Act (“IDEA”),

20 U.S.C. §§ 1400–1482,1 applies to extended school year (“ESY”) placements for

children who need twelve‐month educational programs.

      Plaintiff–Appellant–Cross‐Appellee T.M. is a child with autism. His

parents  claim on his behalf that Defendant–Appellee–Cross‐Appellant Cornwall

Central School District (“Cornwall”) violated the IDEA by denying T.M. a free

appropriate public education (“FAPE”) in his LRE. They also claim that Cornwall

must reimburse them for the cost of certain educational services, called pendency



      1
         The IDEA was subsequently reauthorized and amended by the Individuals
with Disabilities Education Improvement Act of 2004 (“IDEIA”), Pub. L. No. 108–446,
118 Stat. 2647.
                                         3
services, that they obtained for him from private providers. These services are

intended to ensure that T.M. will remain in the same educational placement

while the current proceedings are pending. See 20 U.S.C. § 1415(j).

      The United States District Court for the Southern District of New York

(Briccetti, J.) granted summary judgment for Cornwall, finding that Cornwall had

offered T.M. a FAPE in the appropriate LRE. However, the district court also

ordered Cornwall to reimburse T.M.’s parents for the full cost of the privately‐

obtained pendency services. T.M.’s parents appeal the grant of summary

judgment, arguing primarily that Cornwall violated the IDEA’s LRE requirement

because it did not offer to place T.M. in a mainstream classroom for his extended

school year program. Cornwall cross‐appeals on the pendency services issue.

      We hold that the IDEA’s LRE requirement applies to ESY placements just

as it does to school‐year placements. Once Cornwall’s Committee on Special

Education determined that T.M. needed a twelve‐month educational program,

including an ESY placement, in order to prevent substantial regression, it was

required to consider a continuum of alternative ESY placements and to offer T.M.

the least restrictive placement from that continuum appropriate for his needs.

The district court therefore erred in determining that Cornwall met its obligations


                                         4
under the IDEA by offering T.M. only an ESY placement in a self‐contained

special education classroom. 

      We further hold that the district court erred by ordering Cornwall to pay

the full cost of obtaining T.M.’s pendency services through private providers

even though Cornwall had offered to provide the same services itself at a lower

cost. Although Cornwall was wrong to deny T.M. pendency services in the first

place, it nevertheless is not required to pay for T.M. to remain with the same

pendency services providers throughout this entire litigation.

      We therefore vacate the district court’s judgment and remand for further

proceedings.

                                  BACKGROUND

A.    Legal Framework

      The IDEA requires states receiving federal special education funding to

provide disabled children with a FAPE.  M.W. ex rel. S.W. v. N.Y.C. Dep’t of Educ.,

725 F.3d 131, 135 (2d Cir. 2013); R.E. v. N.Y.C. Dep’t of Educ., 694 F.3d 167, 174–75

(2d Cir. 2012). “To ensure that qualifying children receive a FAPE, a school

district must create an individualized education program (‘IEP’) for each such

child.” R.E., 694 F.3d at 175; see also 20 U.S.C. § 1414(d). That IEP must be


                                          5
developed in accordance with the procedures laid out in the IDEA, and must be

“reasonably calculated to enable the child to receive educational benefits.” Bd. of

Educ. v. Rowley, 458 U.S. 176, 207 (1982). The state must also ensure that “[t]o the

maximum extent appropriate, children with disabilities . . . are educated with

children who are not disabled.” 20 U.S.C. § 1412(a)(5)(A). In other words, the

state must seek to educate each child with a disability in his or her LRE. See M.W.,

725 F.3d at 143.

      Some children with disabilities need educational services not only during

the regular school year, but over the summer as well. An IEP may therefore

provide for a full twelve‐month educational program that includes regular

school‐year services as well as ESY services over the summer. The IDEA’s

implementing regulations require school districts to “ensure that extended school

year services are available as necessary to provide FAPE.” 34 C.F.R.

§ 300.106(a)(1). In New York, disabled students “shall be considered for 12‐month

special services and/or programs” if “because of their disabilities, [they] exhibit

the need for a 12‐month special service and/or program . . . in order to prevent

substantial regression.” N.Y. Comp. Codes R. & Regs. tit. 8, § 200.6(k)(1)(v). 




                                          6
      New York parents who believe that a school district has failed to provide

their child a FAPE in his or her LRE may present a due process complaint notice

and request an impartial hearing before an impartial hearing officer (“IHO”). 20

U.S.C. § 1415(b)(6), (b)(7)(A), (f); N.Y. Educ. Law § 4404(1). Any party aggrieved

by the IHO’s decision may then appeal to the state educational agency for an

impartial review by a state review officer (“SRO”). 20 U.S.C. § 1415(g); N.Y. Educ.

Law § 4404(2). Next, any party aggrieved by the SRO’s decision may file a civil

action in federal district court to obtain further review. 20 U.S.C. § 1415(i)(2)(A).

The district court receives the records of the state administrative proceedings and

hears additional evidence if requested. Id. § 1415(i)(2)(C)(i)–(ii). “[B]asing its

decision on the preponderance of the evidence,” the district court “shall grant

such relief as [it] determines is appropriate.” Id. § 1415(i)(2)(C)(iii). 

      Concerned parents are not required to leave their child in the public school

system while this process is pending. Instead, parents who think that the state

has failed to offer their child a FAPE in the appropriate LRE may pay for private

services, including private schooling, and then seek reimbursement from the

school district. M.W., 725 F.3d at 135; M.H. v. N.Y.C. Dep’t of Educ., 685 F.3d 217,

246 (2d Cir. 2012); see also Sch. Comm. of the Town of Burlington v. Dep’t of Educ., 471


                                            7
U.S. 359, 369–71 (1985). According to the three‐part Burlington/Carter test, the

parents will be entitled to reimbursement if (1) the school district’s proposed

placement violated the IDEA, (2) the parents’ alternative private placement was

appropriate, and (3) equitable considerations favor reimbursement. M.W., 725

F.3d at 135; see Florence Cnty. Sch. Dist. Four v. Carter, 510 U.S. 7, 15–16 (1993).

      Finally, the IDEA’s pendency provision entitles a disabled child to “remain

in [his] then‐current educational placement” while the administrative and

judicial proceedings described above are pending. 20 U.S.C. § 1415(j). That

provision seeks to maintain the educational status quo while the parties’ dispute

is being resolved. See Mackey ex rel. Thomas M. v. Bd. of Educ., 386 F.3d 158, 160–61

(2d Cir. 2004). It therefore “require[s] that a school district continue to finance an

educational placement made by the agency and consented to by the parent before

the parent requested a due process hearing.” Id. at 163 (quoting Zvi D. v. Ambach,

694 F.2d 904, 906 (2d Cir. 1982)). 

B.    Factual Background

      T.M. was born in July 2004. He has been diagnosed with autism, a

developmental disorder whose symptoms include difficulty with social

interaction, difficulty with communication, and repetitive behavior. See Autism


                                            8
Spectrum Disorders (ASDs), CDC, http://www.cdc.gov/ncbddd/autism /hcp‐

dsm.html (last visited Nov. 1, 2013); see also Am. Psychiatric Ass’n, Diagnostic

and Statistical Manual of Mental Disorders 51 (5th ed. 2013) (adopting the

broader term “autism spectrum disorder”). T.M.’s autism makes him

occasionally show “interfering behaviors,” such as playing with his fingers,

rolling his socks, twitching his legs, twirling his hair, and talking or singing

inappropriately.

      At the age of three years old, T.M. was classified as a preschool child with

a disability. He attended three different private preschool programs, including

the Butterhill Day School (“Butterhill”). In all three preschool programs, T.M.

was educated in “mainstream” general education classrooms with non‐disabled

students. T.M. also received additional preschool special education services,

which the school district furnished through private providers.

      T.M. turned five years old in July 2009, making him eligible to begin

attending public school in 2009–2010. See N.Y. Educ. Law § 3202(1). In May 2009,

Cornwall’s Committee on Special Education (“CSE”) determined that T.M.

needed a twelve‐month educational program, including ESY services, in order to

prevent substantial regression in his development. See N.Y. Comp. Codes R. &


                                          9
Regs. tit. 8, § 200.6(k)(1)(v). The CSE therefore produced an IEP outlining the

educational services Cornwall would provide for T.M. over the summer of 2009.

Under that May 2009 IEP, which T.M.’s parents accepted, T.M. received 25 hours

per week of one‐on‐one (“1:1”) instruction from a special education itinerant

teacher (“SEIT”); two 45‐minute sessions per week of 1:1 occupational therapy;

two 45‐minute sessions per week of 1:1 physical therapy; three 30‐minute

sessions per week of 1:1 speech and language therapy; and three hours per

month of parent counseling and training.1

      In August 2009, Cornwall’s CSE met again to develop an IEP for T.M.’s

2009–2010 academic year (from September 2009 through June 2010). The CSE

recommended that T.M. be placed in a mainstream kindergarten classroom with

additional supports, including a 1:1 teaching assistant to support T.M. in the

classroom and one hour per day of additional instruction at home. The CSE also

recommended that T.M. should receive a variety of special education services

similar to those recommended in the May 2009 IEP.

      T.M.’s parents objected to the CSE’s August 2009 IEP. They asserted that

T.M. would need a 1:1 special education teacher (rather than a teaching assistant)


      1
       These were the same special education services that T.M. had received from
September 2008 through June 2009, in his last year of preschool.
                                          10
to support him in the classroom, and would also need two to three hours per day

of instruction at home. T.M.’s parents therefore requested an impartial hearing.

See 20 U.S.C. § 1415(f); N.Y. Educ. Law § 4404(1). They subsequently enrolled

T.M. in Butterhill’s developmental kindergarten program for the 2009–2010

academic year, which was a mainstream classroom designed to transition

normally developing children into a full kindergarten program. They also

arranged at their own expense to continue the same special education services,

with the same providers, that T.M. had received under the May 2009 IEP.

      In October 2009, Cornwall and T.M. reached a stipulation of settlement

resolving T.M.’s request for an impartial hearing. Under that stipulation of

settlement, T.M.’s parents agreed to pay the cost of T.M.’s 2009–2010 tuition at

Butterhill, while Cornwall agreed to pay for the additional special education

services described in the May 2009 IEP for the 2009–2010 academic year. The

stipulation of settlement also provided that it “d[id] not constitute an agreement .

. . under the pendency provision of the IDEIA for any continued payment,

placement, or program in a future year or evidence of support for the Parents’

requested program.” Joint Appendix (“J.A.”) 547.




                                         11
      Cornwall’s CSE met again on March 19 and April 16, 2010, to prepare a

new IEP for T.M.’s 2010–2011 year. At those meetings, the CSE heard from T.M.’s

service providers and reviewed reports from Cornwall staff who had observed

T.M. at Butterhill. However, the CSE did not conduct a separate functional

behavioral assessment (“FBA”) focused on T.M.’s interfering behaviors, nor did it

develop a specific behavioral intervention plan (“BIP”) to deal with those

behaviors.2

      After its April 2010 meeting, the CSE proposed a new IEP for T.M.’s next

twelve‐month school year (from July 2010 through June 2011). The CSE again

determined that T.M. required a twelve‐month program, including ESY services,

in order to prevent substantial regression over the summer months. For T.M.’s
      2
        New York law defines an FBA as “the process of determining why the student
engages in behaviors that impede learning and how the student’s behavior relates to the
environment.” N.Y. Comp. Codes R. & Regs. tit. 8, § 200.1(r).  An FBA: 

      shall include, but is not limited to, the identification of the problem
      behavior, the definition of the behavior in concrete terms, the
      identification of the contextual factors that contribute to the behavior
      (including cognitive and affective factors) and the formulation of a
      hypothesis regarding the general conditions under which a behavior
      usually occurs and probable consequences that serve to maintain it. 

Id.; see also id. § 200.22(a)(2) (describing the information on which an FBA must be
based). A BIP is “a plan that is based on the results of a [FBA] and, at a minimum,
includes a description of the problem behavior, global and specific hypotheses as to
why the problem behavior occurs and intervention strategies that include positive
behavioral supports and services to address the behavior.” Id. § 200.1(mmm).
                                                 12
ESY program in July and August 2010, the CSE considered two ESY placement

options. The first option, and the one Cornwall eventually recommended, was

Cornwall’s own summer special education program. That program operated on a

six‐week, half‐day schedule, offering three hours of instruction per day in a

12:1+1 classroom (that is, a classroom with twelve students, one teacher, and one

teaching assistant). As Cornwall’s summer special education program is open

only to students with disabilities, all of T.M.’s fellow students in that classroom

would have been disabled. The second option that the CSE considered was a full‐

day BOCES3 program, which T.M.’s parents rejected. Like Cornwall’s ESY

program, the BOCES program would have placed T.M. in a classroom with only

disabled students. Cornwall does not operate any mainstream summer program,

and did not offer to place T.M. in any public or private mainstream summer

program.

      The April 2010 IEP also proposed that T.M. should continue to receive

additional special education services as part of his ESY program, including two

30‐minute sessions per week of 1:1 occupational therapy, two 30‐minute sessions



      3
         New York law authorizes the creation of boards of cooperative educational
services (“BOCES”), which operate to provide shared educational programs and
services across school districts. See N.Y. Educ. Law § 1950(1). 
                                             13
per week of 1:1 physical therapy, two 30‐minute sessions per week of 1:1 speech

and language therapy, and one 30‐minute session per week of 5:1 speech and

language therapy. The April 2010 IEP did not provide for a 1:1 teaching assistant

for T.M. or behavior consultant services, although those items were mentioned at

the CSE meeting. It also did not provide for any parent counseling and training

sessions over the summer.

      For T.M.’s school‐year program, the April 2010 IEP would have placed

T.M. in Cornwall’s regular kindergarten classroom, with approximately 25

students, one teacher, and one teaching assistant. For his English and math

classes, however, T.M. would have been taught separately in a 12:1+1 special

education classroom for a total of 90 minutes each day. T.M. would have been

assigned an additional 1:1 teaching assistant to support him throughout the day.

He would also have received further special education services: two 45‐minute

sessions per week of 1:1 occupational therapy, two 30‐minute sessions per week

of physical therapy, three 30‐minute sessions per week of 1:1 speech and

language therapy, one 30‐minute session per week of 5:1 speech and language

therapy, two one‐hour sessions per week of behavior consultant services, and one

hour per month of parent counseling and training.


                                        14
      T.M.’s mother and his behavior consultant met with Cornwall officials on

June 10, 2010. At that meeting, Cornwall’s director of pupil personnel services

stated that the April 2010 IEP would be amended to include a 1:1 teaching

assistant and behavior consultant services as part of the proposed ESY program.

      On June 16, 2010, T.M.’s parents informed Cornwall that they considered

the April 2010 IEP insufficient. They subsequently sent Cornwall a due process

complaint notice requesting an impartial hearing. See 20 U.S.C. § 1415(b)(6),

(b)(7)(A), (f); N.Y. Educ. Law § 4404(1). That complaint notice also invoked T.M.’s

rights under the IDEA’s pendency provision, asserting that Cornwall was

required to provide T.M. with the special education services listed in the May

2009 IEP (as T.M.’s then‐current educational placement) until the impartial

hearing and any subsequent proceedings were completed. See 20 U.S.C. § 1415(j).

Having rejected Cornwall’s proposed ESY program, T.M.’s parents enrolled him

in Butterhill’s half‐day mainstream summer program for six weeks in July and

August 2010.

      Cornwall responded by informing T.M.’s parents that, in its opinion, the

April 2010 IEP was procedurally and substantively appropriate. It also contended




                                        15
that under the October 2009 stipulation of settlement, T.M. was not entitled to

have Cornwall provide any pendency services.

      The parties met for a resolution session on July 30, 2010, but were unable to

reach agreement. On August 20, 2010, Cornwall scheduled another CSE meeting

to make changes to T.M.’s IEP. The CSE then issued a revised IEP that altered the

proposed academic‐year program in several ways; for instance, the new IEP

added an additional 30‐minute session per week of 1:1 speech and language

therapy, lengthened the weekly 30‐minute session of 5:1 speech and language

therapy to a full hour, and provided more support for T.M.’s educational staff.

However, T.M.’s parents found that the August 2010 IEP was still insufficient.

They sent Cornwall an amended due process complaint notice rejecting it and

again requesting an impartial hearing. They then enrolled T.M. in Butterhill’s

regular mainstream kindergarten program for the 2010–2011 academic year, and

paid out of pocket for his Butterhill tuition and for additional special education

services. Those special education services were similar to the services described

in the May 2009 IEP, but went somewhat further; for instance, they included 35

hours of 1:1 SEIT services per week, rather than only 25 hours.




                                         16
B.    Proceedings Before the IHO

      Because the parties had failed to resolve their differences, a state IHO held

an administrative hearing on eight nonconsecutive days between September 13,

2010 and January 31, 2011. On February 2, 2011, the IHO issued a decision

finding that T.M. was entitled to ongoing pendency services at the level

described in the May 2009 IEP. She therefore ordered Cornwall to reimburse

T.M.’s parents for such services on a twelve‐month basis from July 1, 2010

onwards.4

      On May 16, 2011, the IHO issued a second decision finding that Cornwall

had failed to offer T.M. a FAPE in his LRE for the 2010–2011 year. She

determined that the ESY placement Cornwall offered T.M. for the summer

months was overly restrictive because it placed him in a special education

classroom rather than a general education classroom. While the IHO

acknowledged Cornwall’s argument that it did not operate any mainstream

summer program, she held that “the absence of an appropriate in‐district setting



      4
        The May 2009 IEP provided for three hours per month of parent counseling and
training. Although the IHO’s order determined that T.M. was entitled to the services
described in his May 2009 IEP as pendency services, it ordered Cornwall to pay for only
one hour per month of parent counseling and training. We assume, as the parties
apparently did, that this discrepancy is merely a scrivener’s error in the IHO’s order.
                                           17
does not negate a student’s right to be educated in the LRE.” J.A. 1070. She also

noted the absence of any 1:1 teaching assistant or behavior consultant in the ESY

program described in the April 2010 IEP.

      Next, the IHO determined that the school‐year program Cornwall had

proposed was also insufficient. She found that given T.M.’s interfering behaviors,

Cornwall was required to perform an FBA and develop a BIP when preparing

T.M.’s IEP. She also found that the 25‐student general education kindergarten

class that Cornwall offered was too large for T.M., and that the special education

English and math classes were overly restrictive. Moreover, she determined that

the proposed daily schedule did not provide sufficient continuity for T.M., and

did not include enough behavior consultant support.

      Applying the Burlington/Carter test, the IHO found that T.M.’s parents

were entitled to reimbursement for T.M.’s tuition for the twelve‐month 2010–2011

year, because the alternative placement T.M.’s parents had developed was

appropriate and equitable factors supported reimbursement. The IHO therefore

directed Cornwall to pay for T.M.’s Butterhill tuition from July 2010 through June

2011, and for the additional special education services that T.M.’s parents had

obtained for that year.


                                        18
C.    Subsequent Developments

      In accordance with the IHO’s decision on pendency services, Cornwall

reimbursed T.M.’s parents for the amount that they spent during the 2010–2011

year on special education services within the scope of the May 2009 IEP.

However, Cornwall appealed the IHO’s pendency decision to the extent that it

required Cornwall to continue paying for T.M. to obtain pendency services from

his private providers, rather than allowing Cornwall to provide T.M.’s pendency

services directly. Cornwall also appealed the IHO’s determination that it had

failed to offer T.M. a FAPE in his LRE, and that T.M.’s private alternative

placement was appropriate. In accordance with the statutory scheme described

above, Cornwall sought review of those decisions by an SRO.

      Meanwhile, T.M.’s parents sent Cornwall a letter stating that they intended

to keep T.M. at Butterhill for the next twelve‐month year, from July 2011 through

June 2012, and intended to continue obtaining special education services

(including T.M.’s pendency services) from the same private providers. They

asserted that Cornwall had again failed to offer T.M. a FAPE for the 2011–2012

year, and that Cornwall was therefore responsible for funding T.M.’s Butterhill

tuition and all of his special education services (including his pendency services)


                                        19
for that year as well. Cornwall acknowledged this letter, and confirmed that

T.M.’s parents were rejecting the IEP it had offered for T.M.’s 2011–2012 summer

program. On the pendency issue, Cornwall stated that instead of paying private

providers for T.M.’s pendency services, it would provide T.M.’s pendency

services directly for the 2011–2012 year. Specifically, it offered to provide the

following pendency services: 

      (a) 25 hours per week of 1:1 SEIT services, at Butterhill and in the
      home, to be provided by [Cornwall] special education teacher Julie
      Hahn, (b) three thirty minute sessions per week of 1:1 speech and
      language therapy, to be provided by [Cornwall] speech therapist,
      Lori Neilson, (c) two forty‐five minute sessions per week of 1:1
      occupational therapy, to be provided by [Cornwall] occupational
      therapist Patricia Deery, (d) two forty‐five minute sessions per week
      of 1:1 physical therapy, provided by [Cornwall] physical therapist
      Sheila Reed, and (e) one hour per month of parent training and
      counseling in each of speech and language, occupational therapy,
      and physical therapy.

J.A. 1243–44. These are the same services that were described in the May 2009

IEP, and the same services that the IHO determined Cornwall was required to

provide as T.M.’s pendency services. The only difference is that Cornwall was

offering to provide those services through its own staff rather than through the

private providers T.M. had previously used.




                                          20
        T.M.’s parents rejected Cornwall’s offer to provide T.M.’s pendency

services directly. Because Cornwall had initially refused to provide T.M.’s

pendency services itself, they asserted, it was “estopped to insist on now

substituting new personnel.” J.A. 1246. They maintained that Cornwall was

obligated to pay for T.M. to obtain pendency services from his current private

providers.

D.      Proceedings before the SRO

        The SRO issued her decision regarding Cornwall’s appeal on August 22,

2011. First, the SRO found that the IHO had correctly granted T.M. the pendency

services to which he was entitled for the 2010–2011 year. However, the SRO

ordered Cornwall to reimburse T.M.’s parents only “for the costs of [T.M.’s]

pendency program . . . from the date of July 1, 2010 for the twelve‐month school

year.” J.A. 1178. T.M.’s parents and Cornwall both interpret that language to

mean that according to the SRO, Cornwall was not required to reimburse T.M.’s

parents for pendency services obtained from private providers after June 30,

2011.

        Next, the SRO determined that Cornwall had properly offered T.M. a

FAPE in his LRE for the 2010–2011 year. The SRO found that Cornwall was not


                                         21
required to offer T.M. an ESY program in a mainstream classroom, because

Cormwall “does not have an obligation to provide ESY services to nondisabled

students and did not have any summer programs for non‐disabled students in

which the student could be placed.” J.A. 1177. As for the April 2010 IEP’s failure

to include a teaching assistant or behavior consultant services in T.M.’s ESY

program, the SRO noted that Cornwall had assured T.M.’s mother in June 2010

that these services would in fact be provided, and that Cornwall’s director of

pupil services had testified that their omission from the IEP was a clerical error.

      The SRO also found that the school‐year program Cornwall offered T.M.

was appropriate. She rejected the IHO’s determination that Cornwall was

required to conduct an FBA and develop a BIP, finding that the evaluations and

observations that Cornwall considered in developing the April 2010 and August

2010 IEPs provided sufficient information to determine T.M.’s educational needs.

She found that T.M.’s interfering behaviors “were not of such a frequency or

degree so as to impede his learning or that of others,” and “could adequately be

redressed by redirection and refocusing.” J.A. 1170. Moreover, the April 2010 IEP

included strategies for dealing with T.M.’s behaviors. The SRO concluded that as

Cornwall had thoroughly considered T.M.’s needs and developed appropriate


                                         22
strategies to meet those needs, it did not deny him a FAPE education by omitting

an FBA and BIP.

      The SRO also determined that the IHO erred in finding the proposed 25‐

student kindergarten class was too large for T.M. She observed that T.M. would

have been supported in the classroom by a 1:1 teaching assistant, and that the

kindergarten class functioned with a “small groups” structure that would reduce

the impact of the class size. The SRO further stated that the IEP included

sufficient support from a behavior consultant. Finally, the SRO found that the

proposed special education English and math classes were not overly restrictive,

because the hearing record showed that T.M. required specialized instruction in

these subjects.

      Because the SRO determined that Cornwall had properly offered T.M. a

FAPE in his LRE, it denied his claim for tuition reimbursement without reaching

the other two parts of the Burlington/Carter test. That is, the SRO did not rule on

whether the alternative placement that T.M.’s parents developed was appropriate

or whether equitable considerations supported reimbursement.




                                         23
E.    Proceedings Before the District Court

      On September 15, 2011, T.M.’s parents filed suit in the United States

District Court for the Southern District of New York to seek review of the SRO’s

decision. See 20 U.S.C. § 1415(i)(2)(A). On the pendency services issue, they

argued that the SRO erred by requiring Cornwall to pay for pendency services

from private providers for only the 2010–2011 year. They also challenged the

SRO’s determination that Cornwall offered T.M. an appropriate twelve‐month

educational program for 2010–2011, arguing that both the proposed ESY

placement and the proposed school‐year placement were inadequate. T.M.’s

parents moved for a preliminary injunction on the pendency issue and for

summary judgment on the merits; Cornwall cross‐moved for summary

judgment.

      On August 7, 2012, the district court granted the motion for a preliminary

injunction, ruling that Cornwall was required to continue reimbursing T.M.’s

parents for pendency services that they obtained for T.M. from private

providers. It held that T.M.’s pendency rights entitled him not only to have the

services described in the May 2009 IEP, but also to have those services provided

by the private providers who assisted him during the 2010–2011 year. The district


                                         24
court was of the view that the SRO had approved T.M.’s parents’ choice of

private providers, and so had incorporated those providers into T.M.’s pendency

entitlements. It also noted that Cornwall was offering to provide T.M.’s pendency

services only directly at Cornwall facilities, rather than offering to send Cornwall

staff to Butterhill to provide T.M.’s pendency services. It consequently rejected

what it perceived as an attempt to “unilaterally transfer T.M. from a private

school to a public school.” T.M. ex rel. A.M. v. Cornwall Cent. Sch. Dist., No. 11‐

CV‐6459, 2012 WL 4069299, at *8 (S.D.N.Y. Aug. 7, 2012).

      Cornwall filed a motion to amend the district court’s decision, which was

denied on October 9, 2012. In denying that motion, the district court recognized

that it had erred in determining that the SRO’s decision changed T.M.’s pendency

placement. It also recognized it had erred in believing Cornwall had offered to

provide T.M. pendency services only if he transferred to public school. The

district court nevertheless reaffirmed its prior order, holding that “when, as here,

a school district flatly refuses to recognize a student’s pendency rights, the school

district must reimburse the parents for the costs of the pendency services

privately secured by the parents until the underlying dispute is resolved.” J.A.

1396 (quoting J.A. 1389–91).


                                          25
      Meanwhile, on September 26, 2012, the district court entered a decision

granting summary judgment for Cornwall. Like the SRO, the district court found

that Cornwall had properly offered T.M. a FAPE in his LRE for the entire

2010–2011 year. As to the ESY program that Cornwall offered T.M. for the

summer of 2010, the district court found that it did not violate the IDEA’s LRE

requirement. Although it recognized that Cornwall offered to place T.M. only in

a special education summer program, not a mainstream program, it found that

T.M.’s parents had “not shown that a less‐restrictive placement option was

available to TM but not offered.” T.M. ex rel. A.M. v. Cornwall Cent. Sch. Dist., 900

F. Supp. 2d 344, 353 (S.D.N.Y. 2012). It therefore concluded that Cornwall had

appropriately offered T.M. a summer placement in his LRE. 

      The district court next affirmed the SRO’s determination that Cornwall was

not required to conduct an FBA or develop a BIP as part of T.M.’s IEP because

T.M.’s interfering behaviors did not impede learning, and because the April 2010

and August 2010 IEPs adequately addressed those behaviors. The district court

also affirmed the SRO’s determination that Cornwall offered T.M. an appropriate

placement for the 2010–2011 year. T.M.’s parents raised only one challenge to that

determination in their brief to the district court, arguing that the 25‐student


                                         26
kindergarten class was too large; the district court rejected that argument,

deferring to the SRO’s evaluation of the evidence in the record. 

       Having found that Cornwall offered T.M. a FAPE in his LRE for 2010‐2011,

the district court granted summary judgment for Cornwall without addressing

the appropriateness of T.M.’s private alternative placement or any equitable

considerations regarding reimbursement.

       T.M.’s parents appealed from the district court’s decision awarding

Cornwall summary judgment, and Cornwall cross‐appealed from the district

court’s decisions on the pendency issue. We have jurisdiction under 28 U.S.C.

§ 1291.5

                                     DISCUSSION

A.     The Appeal

       On appeal, T.M.’s parents argue that the district court erred in granting

summary judgment to Cornwall after determining that the April 2010 and

August 2010 IEPs met the requirements of the IDEA.



       5
         No separate final judgment appears on the district court docket. We
nevertheless retain jurisdiction over this appeal, since the district court’s orders
disposed of all the claims in the case. See Bouboulis v. Transport Workers Union of Am., 442
F.3d 55, 60 (2d Cir. 2006) (“The failure of the Clerk to enter a separate judgment does
not require this Court to dismiss the appeal.”).
                                              27
      1. Legal Standard

      “We review de novo the district court’s grant of summary judgment in an

IDEA case.” A.C. ex rel. M.C. v. Bd. of Educ., 553 F.3d 165, 171 (2d Cir. 2009). In the

context presented here, summary judgment is simply a “pragmatic procedural

mechanism for reviewing administrative decisions.” M.W. ex rel. S.W. v. N.Y.C.

Dep’t of Educ., 725 F.3d 131, 138 (2d Cir. 2013) (quoting T.P. ex rel. S.P. v.

Mamaroneck Union Free Sch. Dist., 554 F.3d 247, 252 (2d Cir. 2009) (per curiam)). In

reviewing those administrative decisions, we bear in mind that “[t]he

responsibility for determining whether a challenged IEP will provide a child with

an appropriate public education rests in the first instance with administrative

hearing and review officers.” Walczak v. Fla. Union Free Sch. Dist., 142 F.3d 119,

129 (2d Cir. 1998); see also M.W., 725 F.3d at 138. We therefore afford a significant

degree of deference to the state educational agency, particularly where the

agency’s decisions are well‐reasoned and supported by the record. M.H. v. N.Y.C.

Dep’t of Educ., 685 F.3d 217, 241 (2d Cir. 2012); P. ex rel. Mr. and Mrs. P. v.

Newington Bd. of Educ., 546 F.3d 111, 118 (2d Cir. 2008). Where the decisions of the

IHO and the SRO disagree, we defer to the decision of the SRO as the final state




                                           28
administrative determination, though we may also consider the IHO’s analysis if

we find the SRO’s decision unpersuasive. M.H., 685 F.3d at 246. 

      To decide whether an IEP complies with the IDEA, we follow a two‐part

test. See Bd. of Educ. v. Rowley, 458 U.S. 176, 206–07 (1982). The first part examines

the procedural adequacy of the IEP, asking “whether the state has complied with

the procedures set  forth in the IDEA.” R.E. v. N.Y.C. Dep’t of Educ., 694 F.3d 167,

190 (2d Cir. 2012) (quoting Cerra v. Pawling Cent. Sch. Dist., 427 F.3d 186, 192 (2d

Cir. 2005)). Procedural violations will entitle parents to reimbursement only if

they “impeded the child’s right to a [FAPE],” “significantly impeded the parents’

opportunity to participate in the decisionmaking process regarding the provision

of a [FAPE] to the parents’ child,” or “caused a deprivation of educational

benefits.” 20 U.S.C. § 1415(f)(3)(E)(ii); see also R.E., 694 F.3d at 190. The second

part of the test examines the substantive adequacy of the IEP by asking whether it

was “reasonably calculated to enable the child to receive educational benefits.”

Rowley, 458 U.S. at 207; see also R.E., 694 F.3d at 190. In determining the

substantive adequacy of the IEP, we must also consider whether the state

complied with the IDEA’s LRE requirement by educating the child, to the

maximum extent appropriate, with children who are not disabled. See 20 U.S.C.


                                           29
§ 1412(a)(5)(A); M.W., 725 F.3d at 143–46. “Substantive inadequacy automatically

entitles the parents to reimbursement,” as long as the parents’ alternative

placement was appropriate and equitable considerations favor reimbursement.

M.W., 725 F.3d at 143 (quoting R.E., 694 F.3d at 190); see also Florence Cnty. Sch.

Dist. Four v. Carter, 510 U.S. 7, 15–16 (1993); Sch. Comm. of the Town of Burlington v.

Dep’t of Educ., 471 U.S. 359, 369–71 (1985).

      We normally address the two parts of this test in the order given above.

See, e.g., M.W., 725 F.3d at 139–47. In this case, however, the parents’ primary

argument on appeal is substantive. We therefore consider their arguments for

substantive inadequacy first before turning to the asserted procedural violations.

      2.  Substantive Violations

      On appeal, T.M.’s parents primarily argue that the April 2010 IEP violated

the substantive requirements of the IDEA because Cornwall did not offer T.M. an

ESY placement in his LRE. They also briefly mention several other possible

substantive flaws in the April 2010 and August 2010 IEPs, which we address for

completeness.




                                          30
            a.  LRE

      The IDEA’s LRE requirement is laid out in 20 U.S.C. § 1412(a)(5)(A), titled

“Least restrictive environment.” Under that provision, a state receiving federal

special education funding must ensure that: 

      To the maximum extent appropriate, children with disabilities,
      including children in public or private institutions or other care
      facilities, are educated with children who are not disabled, and
      special classes, separate schooling, or other removal of children with
      disabilities from the regular educational environment occurs only
      when the nature or severity of the disability of a child is such that
      education in regular classes with the use of supplementary aids and
      services cannot be achieved satisfactorily.  

20 U.S.C. § 1412(a)(5)(A). This requirement “expresses a strong preference for

children with disabilities to be educated, to the maximum extent appropriate,

together with their non‐disabled peers.” Walczak, 142 F.3d at 122 (internal

quotation marks omitted). In enacting this provision, Congress sought to protect

disabled children from being inappropriately segregated in special classrooms.

M.W., 725 F.3d at 145; see Burlington, 471 U.S. at 373 (“Congress was concerned

about the apparently widespread practice of relegating handicapped children to

private institutions or warehousing them in special classes.”). The implementing

regulations require school districts to ensure that a “continuum of alternative

placements is available to meet the needs of children with disabilities,” including

                                        31
“instruction in regular classes, special classes, special schools, home instruction,

and instruction in hospitals and institutions.” 34 C.F.R. § 300.115(a), (b)(1); see

also H.R. Rep. No. 108‐779, at 186 (2004) (Conf. Rep.) (noting this requirement).

After considering an appropriate continuum of alternative placements, the school

district must place each disabled child in the least restrictive educational

environment that is consonant with his or her needs.

      Because every child is unique, “determining whether a student has been

placed in the ‘least restrictive environment’ requires a flexible, fact‐specific

analysis.” Newington, 546 F.3d at 113. We ask “first, ‘whether education in the

regular classroom, with the use of supplemental aids and services, can be

achieved satisfactorily for a given child,’ and if not, then ‘whether the school has

mainstreamed the child to the maximum extent appropriate.’” Id. at 120 (quoting

Daniel R.R. v. State Bd. of Educ., 874 F.2d 1036, 1048 (5th Cir. 1989)). Factors

relevant to the first question include: 

      (1) whether the school district has made reasonable efforts to
      accommodate the child in a regular classroom; (2) the educational
      benefits available to the child in a regular class, with appropriate
      supplementary aids and services, as compared to the benefits
      provided in a special education class; and (3) the possible negative
      side effects of the inclusion of the child on the education of other
      students.

M.W., 725 F.3d at 144 (quoting Newington, 546 F.3d at 120).
                                           32
      We have emphasized that the LRE requirement is not absolute. It does not

require a school district to place a student in the single least restrictive

environment in which he is capable of any satisfactory learning. M.W., 725 F.3d at

145. Although the IDEA strongly prefers placing children in their least restrictive

environment, “the presumption in favor of mainstreaming must be weighed

against the importance of providing an appropriate education to handicapped

students.” Newington, 546 F.3d at 119 (quoting Briggs v. Bd. of Educ., 882 F.3d 688,

692 (2d Cir. 1989)). The school must aim to minimize the restrictiveness of the

student’s environment while also considering the educational benefits available

in that environment, “seek[ing] an optimal result across the two requirements.”

M.W., 725 F.3d at 145.

      While these two requirements are often in tension, they do not conflict in

T.M.’s case. Applying the first prong of the Newington test, it is undisputed that

T.M. was able to achieve a satisfactory education in a regular classroom. T.M. had

already attended a full academic year of developmental kindergarten in

2009–2010 at Butterhill in a mainstream classroom. Moreover, Cornwall’s April

2010 and August 2010 IEPs both recommended that T.M. should primarily be

educated in a mainstream kindergarten classroom for the 2010–2011 academic

year. Finally, T.M. did in fact attend a mainstream summer program at Butterhill
                                           33
in the summer of 2010, and apparently showed satisfactory progress. The record

thus clearly demonstrates that T.M. could succeed in a normal classroom

environment with the use of supplementary aids and services. In addition,

nothing in the record indicates that T.M. would obtain greater educational

benefits from a more restrictive setting. We can therefore conclude from the first

prong of the Newington test that a mainstream classroom was the least restrictive

placement that was appropriate for T.M.’s educational needs.

      It is equally clear that Cornwall did not offer T.M. an ESY placement in a

mainstream classroom for the summer of 2010. Instead, both of the ESY

placements that Cornwall offered—namely, Cornwall’s own half‐day special

education program and the BOCES full‐day special education program—were

self‐contained special education classrooms with no nondisabled students.

According to our usual analysis, then, the April 2010 IEP violated the LRE

requirement because it placed T.M. in a more restrictive educational setting for

his ESY program than his disability required.

      Cornwall argues, however, that the LRE requirement does not apply to the

ESY component of a twelve‐month educational program in the same way that it

applies to the school‐year component. Instead, Cornwall takes the position that

the LRE requirement applies to an ESY placement only if the school district has a
                                        34
less restrictive ESY placement available, but then excludes the disabled student

from that less restrictive placement. On that view, because Cornwall did not

already have a mainstream ESY program, it was not required to offer T.M. any

mainstream ESY placement.

      We reject Cornwall’s contention that the LRE requirement should apply

differently to the ESY component of a twelve‐month educational program than it

does to the school‐year component. If a disabled child needs ESY services in

order to prevent substantial regression, that child’s ESY placement is an integral

part of his or her twelve‐month educational program. See 34 C.F.R. § 300.106(a)(1)

(requiring school districts to ensure ESY services “are available as necessary to

provide FAPE”); N.Y. Comp. Codes R. & Regs. tit. 8, § 200.6(k)(1) (describing

eligibility for “12‐month special services and/or programs”). We apply the same

LRE requirement to the entire proposed educational program, examining

whether any part of that program is more restrictive than necessary.

      We therefore also reject Cornwall’s contention that the LRE requirement is

necessarily limited, in the ESY context, by what programs the school district

already offers. Under the IDEA, a disabled student’s least restrictive environment

refers to the least restrictive educational setting consistent with that student’s

needs, not the least restrictive setting that the school district chooses to make
                                          35
available. See Walczak, 142 F.3d at 122 (“[S]pecial education and related services

must be provided in the least restrictive setting consistent with a child’s needs.”).

In order to comply with the LRE requirement, for the ESY component of a

twelve‐month educational program as for the school‐year component, a school

district must consider an appropriate continuum of alternative placements, and

then must offer the student the least restrictive placement from that continuum

that is appropriate for the student’s disabilities.

       This interpretation of the LRE requirement flows directly from the text of

the statute. The statutory provision imposes a broad duty on each state to ensure

that “[t]o the maximum extent appropriate, children with disabilities . . . are

educated with children who are not disabled.” 20 U.S.C. § 1412(a)(5)(A). It does

not permit a school district to escape that broad duty in the ESY context just by

choosing to offer only restrictive ESY environments. Moreover, the second half of

the LRE provision makes it clear that the statute’s focus is on the child’s abilities,

not the school district’s existing programs. That second half requires the state to

ensure that “special classes, separate schooling, or other removal of children with

disabilities from the regular educational environment occurs only when the nature

or severity of the disability of [the] child is such that education in regular classes . . .

cannot be achieved satisfactorily.” Id. (emphasis added); see also 34 C.F.R.
                                               36
§ 300.114(a)(2)(ii); H.R. Rep. No. 108‐779, at 186 (2004) (Conf. Rep.). In other

words, a disabled child should not be forced into a special classroom if he or she

can be appropriately educated in a mainstream classroom. For ESY programs as

for academic year programs, a child’s LRE is primarily defined by the nature of

the child’s disabilities rather than by the placements that the school district

chooses to offer.

      Cornwall focuses on the phrase “other removal of children with disabilities

from the regular educational environment,” 20 U.S.C. § 1412(a)(5)(A), contending

this phrase presumes the existence of a regular educational environment from

which the child is being removed. It therefore argues that the LRE requirement

applies only where the state already operates a mainstream classroom in which

the student could be placed. On that view, the LRE requirement does not apply

to T.M.’s ESY placement, because Cornwall does not operate any mainstream

ESY program.

      We are not persuaded by Cornwall’s reading of the statutory language. By

its plain terms, the statute prohibits all “special classes, separate schooling, or

other removal of children with disabilities from the regular educational

environment,” unless the nature or severity of the child’s disability requires one

of these restrictive placements. 20 U.S.C. § 1412(a)(5)(A) (emphasis added). The
                                          37
use of the disjunctive “or” shows that Congress intended to reach each of the

three listed items individually. See Reiter v. Sonotone Corp., 442 U.S. 330, 339 (1979)

(“Canons of construction ordinarily suggest that terms connected by a disjunctive

be given separate meanings, unless the context dictates otherwise; here, it does

not.”); see also Barscz v. Director, 486 F.3d 744, 750 (2d Cir. 2007) (noting that

phrases listed in the disjunctive “should be treated independently”). Here, it is

undisputed that the ESY placement Cornwall offered T.M. was a “special class”;

as described above, it was a special education program open only to students

with disabilities. The plain statutory language of the LRE requirement prohibits

placing a disabled child in such a “special class” unless that placement is

appropriate because of the nature and severity of the child’s disability. It is not

limited to cases where the school already operates a mainstream educational

environment.

      In context, the phrase “other removal . . . from the regular educational

environment”  is simply a catchall. It gathers in all the other educational

environments, beyond “special classes” and “separate schooling,” that are more

restrictive than “education in regular classes with the use of supplementary aids

and services.” 20 U.S.C. § 1412(a)(5)(A). It does not implicitly limit the LRE

requirement to cases where the school district already provides a mainstream
                                           38
classroom environment. After all, if Congress had really meant to limit the LRE

requirement as Cornwall suggests, it would surely have said so directly rather

than relying on an ambiguous implication from the word “removal.” Cf. Conn.

Nat’l Bank v. Germain, 503 U.S. 249, 253–54 (1992) (“[C]ourts must presume that

[Congress] says in a statute what it means and means in a statute what it says

there.”).

       Moreover, Cornwall’s interpretation would produce some results

inconsistent with the statutory scheme. If the LRE requirement does not apply

unless the school district operates a “regular educational environment” from

which the student is “remov[ed],” then a school district that offers only a range of

restrictive ESY programs (say, a special education day school and a special

education program at a residential institution) could place all of its disabled

children in its most restrictive summer program without the LRE requirement

interfering. That result would contradict both the clear intent of the IDEA and

also our caselaw. See Walczak, 142 F.3d at 132 (“‘[E]ven in cases in which

mainstreaming is not a feasible alternative,’ the statutory preference for a least

restrictive placement applies.” (quoting Sherri A.D. v. Kirby, 975 F.2d 193, 206 (5th

Cir. 1992))). 



                                         39
      For another example, imagine a school district that operates only a

mainstream ESY program and a highly restrictive residential ESY program.

Under Cornwall’s interpretation, the LRE requirement would apparently permit

that school district to assign any student too disabled for a mainstream classroom

to the residential institution, since the residential institution would be the least

restrictive public setting available. That scenario, of course, is precisely what the

IDEA was intended to prevent. See Burlington, 471 U.S. at 373 (noting that in

enacting the IDEA’s predecessor, “Congress was concerned about the apparently

widespread practice of relegating handicapped children to private institutions or

warehousing them in special classes”).

      We therefore conclude the IDEA’s LRE requirement is not strictly limited

by the range of ESY programs that the school district chooses to offer. Instead, the

LRE requirement applies in the same way to ESY placements as it does to school‐

year placements. To meet that requirement, a school district first must consider

an appropriate continuum of alternative placements; it then must offer the

disabled student the least restrictive placement from that continuum that is

appropriate for his or her needs. 

      The obligation to offer a continuum of appropriate placements is in fact

spelled out explicitly in the federal regulations that implement the IDEA. Under
                                          40
34 C.F.R. § 300.115(a), each school district “must ensure that a continuum of

alternative placements is available to meet the needs of children with disabilities

for special education and related services.” That continuum must include at least

“instruction in regular classes, special classes, special schools, home instruction,

and instruction in hospitals and institutions.” Id. § 300.115(b)(1); see Bd. of Educ. v.

Ill. State Bd. of Educ., 41 F.3d 1162, 1168 (7th Cir. 1994) (“In implementing the LRE

mandate, each school district must maintain a continuum of program options

which range from regular classrooms with supplementary aids to separate

schools and residential facilities.”).6 A school district therefore cannot avoid the

LRE requirement just by deciding not to operate certain types of educational

environments; instead, it must provide a continuum of alternative  placements

that meet the needs of the disabled children that it serves.




       6
         The legislative history confirms that Congress was fully aware of these
regulations when it reauthorized and amended the IDEA in 2004. As the IDEIA
conference committee report specifically noted: “The law requires that each public
agency shall ensure that a continuum of alternative placements (instruction in regular
classes, special classes, special schools, home instruction, and instruction in hospitals
and institutions) is available to meet the needs of children with disabilities for special
education and related services.” H.R. Rep. No. 108‐779, at 186 (2004) (Conf. Rep.) The
House and Senate committees considering the IDEA Amendments of 1997 also
indicated their approval of this “longstanding policy.” H.R. Rep. No. 105‐95, at 91
(1997); S. Rep. No. 105‐17, at 11 (1997).
                                              41
      Of course, a school district need not itself operate all of the different

educational programs on this continuum of alternative placements. The

continuum may instead include free public placements at educational programs

operated by other entities, including other public agencies or private schools. See

34 C.F.R. § 300.552 note (1998) (describing alternative methods of meeting the

LRE requirement in the preschool context for school districts that do not operate

programs for nondisabled preschool children)7; S. Rep. No. 94‐168, at 22 (1975)

(“[T]he Committee . . . does not intend that State and local educational agencies

must be the sole providers of [educational] services. Particularly with respect to

preschool services, while the local educational agencies are responsible under the

Act for making available educational services to handicapped children, . . . public

and private non‐profit agencies currently providing preschool services should be

utilized to meet the full services mandate.”). We therefore agree with both parties

that the IDEA does not require a school district to create a new mainstream

summer program from scratch just to serve the needs of one disabled child. See

T.R. v. Kingwood Twp. Bd. of Educ., 205 F.3d 572, 579 (3d Cir. 2000) (“[A] district


      7
        This regulation now appears, as amended, at 34 C.F.R. § 300.116. The
explanatory note cited here was removed in 1999 “in light of the general decision to
remove all notes from the[] final regulations.” Assistance to States for the Education of
Children with Disabilities and the Early Intervention Program for Infants and Toddlers
with Disabilities, 64 Fed. Reg. 12406, 12639 (Mar. 12, 1999).
                                             42
that does not operate a regular preschool program is not required to initiate one

simply in order to create an LRE opportunity for a disabled child.”); Reusch v.

Fountain, 872 F. Supp. 1421, 1438 (D. Md. 1994) (noting that the IDEA does not

require school districts to “create artificial LRE settings during the summer

months”). Instead, the school district may choose to place the child in a private

mainstream summer program, or a mainstream summer program operated by

another public entity. Each school district thus has broad discretion over how it

structures its alternative ESY placements; it can choose to operate its own

educational ESY programs, or to offer the disabled children alternative

placements in outside programs. But if a school district simply refuses to

consider a sufficient continuum of possible ESY placements, and thereby denies a

child a FAPE in his or her LRE, then it may be liable for reimbursement if the

child’s parents find an appropriate alternative placement. See Carter, 510 U.S. at

15–16; Burlington, 471 U.S. at 369–71.

      Cornwall responds that it had no way to offer T.M. a placement in a

mainstream ESY program operated by another entity, because (1) no public

mainstream ESY programs existed in the area and (2) New York law prohibited it




                                         43
from offering T.M. a placement in a private mainstream ESY program.8 But even

assuming those facts are true, they do not change Cornwall’s obligation under

the IDEA to consider a full continuum of alternative placements and then offer

T.M. the least restrictive placement from that continuum that is appropriate for

his needs. See 34 C.F.R. § 300.115(a). Because Cornwall failed to consider an

appropriate continuum of alternative ESY placements and place T.M. in his LRE

on that continuum, the ESY component of the April 2010 IEP was substantively

inadequate.

       Three aspects of our analysis here bear special emphasis. First, we repeat

that the IDEA does not require public school districts to create any new ESY

programs that they do not currently operate. It is entirely up to each state and

each school district to decide how it will fulfill the IDEA’s LRE requirement.

Today as always, “public educational authorities who want to avoid reimbursing

parents for the private education of a disabled child can do one of two things:

give the child a free appropriate public education in a public setting, or place the


      8
          Cornwall argues that N.Y. Comp. Codes R. & Regs. tit. 8, § 200.7 limited its
ability to place T.M. in a private mainstream ESY program, by preventing the state
Commissioner of Education from approving certain private educational programs to
receive public special education funds. Even assuming arguendo that Cornwall has
correctly construed this regulation—a matter that we need not decide—this state
regulation does not relieve Cornwall of its obligation under the IDEA to consider a full
continuum of alternative placements for T.M.
                                            44
child in an appropriate private setting of the State’s choice. This is IDEA’s

mandate, and school officials who conform to it need not worry about

reimbursement claims.” Carter, 510 U.S. at 15.

      Second, we note that even if a school district fails to place a disabled

student in an ESY program in his LRE, the student still will not be entitled to

reimbursement unless he finds a private alternative ESY placement, proves that

alternative placement was appropriate, and proves that equitable considerations

favor reimbursement. See Carter, 510 U.S. at 15–16; Burlington, 471 U.S. at 369–71.

If no appropriate alternative ESY placements are available, the school district

need not fear reimbursement claims. Likewise, if practical issues make it

objectively impossible or impracticable to provide a disabled student an ESY

program in his LRE, the equitable calculus may weigh against reimbursement.

We therefore do not believe that school districts will face any substantial burden

from reimbursement claims for ESY programs—at least, no burden that Congress

did not foresee and intend when framing the IDEA.

      Third and finally, we reiterate that a school district is not required to offer

every conceivable ESY environment that might be a particular student’s LRE.

Federal law requires only a “continuum of alternative placements,” including at

least “regular classes, special classes, special schools, home instruction, and
                                         45
instruction in hospitals and institutions.” 34 C.F.R. § 300.115(a), (b)(1). A school

district that offers an appropriate continuum of ESY placements, and places a

student in his or her LRE within that continuum, will not be liable just because

another imaginable environment might be less restrictive for that student.

                          *             *            *

      In this case, both the district court and the SRO erred as a matter of law in

determining that Cornwall was not required to offer T.M. a mainstream ESY

program just because it does not already operate such a program. Once

Cornwall’s CSE determined that T.M. required a twelve‐month educational

program in order to prevent substantial regression in his development, see N.Y.

Comp. Codes R. & Regs. tit. 8, § 200.6(k)(1)(v), the IDEA required Cornwall to

offer T.M. that program in the least restrictive environment consistent with his

needs—namely, a mainstream classroom with supplementary aids and services.

Cornwall instead offered T.M. a more restrictive ESY placement in a self‐

contained special education classroom. That proposed ESY placement violated

the LRE requirement, and so made the April 2010 IEP substantively inadequate.

      Of course, that substantive violation alone does not entitle T.M.’s parents

to reimbursement for T.M.’s education at Butterhill. The parents must still satisfy


                                            46
the second and third parts of the Burlington/Carter test, by showing that their

alternative placement for T.M. at Butterhill was appropriate and that equitable

considerations favor reimbursement. See Carter, 510 U.S. at 15–16; Burlington, 471

U.S. at 369–71. Because the district court erroneously concluded that there had

been no LRE violation, it did not address these issues. We therefore vacate the

district court’s judgment and remand for that court to consider the remaining

parts of the Burlington/Carter test in the first instance.9 

       If the district court finds that reimbursement is warranted, it should then

fashion an appropriate reimbursement award. See 20 U.S.C. § 1415(i)(2)(C)(iii)

(stating that the court “shall grant such relief as [it] determines is appropriate”).

That award need not include tuition reimbursement for the entire year covered

by the April 2010 IEP. If the LRE violation here affected only T.M.’s ESY program

in July and August 2010, for instance, it may be appropriate to award him tuition

reimbursement only for that period. We leave this issue open to the district

court’s discretion on remand.




       9
         We reject the parents’ argument that Cornwall was required to cross‐appeal on
the remaining parts of the Burlington/Carter test in order to preserve its right to contest
these issues. A party need not cross‐appeal in order to preserve alternative grounds for
affirmance. See Int’l Ore & Fertilizer Corp. v. SGS Control Servs., 38 F.3d 1279, 1286 (2d Cir.
1994).
                                               47
             b.  Other Issues

      The parents cursorily mention three other issues that, they claim, also

made the April 2010 and August 2010 IEPs substantively inadequate. We address

those issues briefly to make clear that the district court need not consider them on

remand.

      First, the parents contend that the April 2010 IEP was substantively

inadequate because T.M. would not have been “suitably grouped” with children

of similar needs in the special education ESY program that Cornwall proposed.

See N.Y. Comp. Codes R. & Regs. tit. 8, § 200.6(a)(3). Because the parents failed to

raise this issue before the district court, however, we consider it forfeited. “[I]t is

a well‐established general rule that an appellate court will not consider an issue

raised for the first time on appeal,” unless it is “necessary to remedy an obvious

injustice.” Greene v. United States, 13 F.3d 577, 586 (2d Cir. 1994). Seeing no such

injustice here, we leave undisturbed the SRO’s determination that this “suitable

grouping” claim fails.10

      Next, the parents twice in their opening brief mention the fact that both the

April 2010 and the August 2010 IEPs proposed to provide T.M.’s English and

      10
          We are not persuaded by the parents’ novel contention that this “suitable
grouping” argument and the LRE argument are so intertwined that raising the latter
also raised the former.
                                          48
math classes for the academic year on a “pull out” basis, in a separate 12:1+1

special education classroom. To the extent that these comments seek to challenge

that aspect of the IEPs as overly restrictive, we consider the argument forfeited

both by the parents’ failure to raise it before the district court and by their failure

to brief it thoroughly on appeal. See Norton v. Sam’s Club, 145 F.3d 114, 117 (2d

Cir. 1998) (“Issues not sufficiently argued in the briefs are considered waived and

normally will not be addressed on appeal.”); Greene, 13 F.3d at 586. In any case,

we defer here to the SRO’s determination (which is supported by the record) that

T.M. “required a special class setting for those two subjects in order to be

educated satisfactorily.” J.A. 1175. We therefore affirm the SRO’s determination

that the proposed English and math classes were not overly restrictive.

      Finally, the parents’ opening brief twice characterizes the mainstream

kindergarten class that Cornwall proposed in the April 2010 and August 2010

IEPs as unduly large. That phrase may be meant to challenge the district court’s

holding that Cornwall did not deny T.M. a FAPE by placing him in a

kindergarten class with 25 students. If so, it is not enough to adequately raise the

issue. Norton, 145 F.3d at 117. Moreover, even if the issue were squarely

presented, the district court properly deferred to the SRO’s well‐reasoned


                                          49
determination that the proposed class size was not too large for T.M.’s needs. We

therefore affirm that aspect of the district court’s decision.

      3.  Procedural Violations

      T.M.’s parents also raise two alleged procedural violations affecting the

April 2010 and August 2010 IEPs: Cornwall’s failure to conduct an FBA or

prepare a BIP while developing the April 2010 and August 2010 IEPs, and its

failure to include parent counseling and training in the April 2010 IEP as part of

the proposed 2010 ESY program. Because these two issues might affect the

district court’s decision on remand, we address them now. We conclude that

neither asserted procedural violation can justify reimbursement.

             a.  FBA/BIP

      The IDEA requires a school district to “consider the use of positive

behavioral interventions and supports, and other strategies” to address behavior

by a disabled child that “impedes the child’s learning or that of others.” 20 U.S.C.

§ 1414(d)(3)(B)(i). New York state regulations go beyond this floor set by the

IDEA; they require a school district to conduct a full FBA for a student who

exhibits behavior that impedes learning, and to develop a BIP to address that

behavior. See M.W., 725 F.3d at 139–40; R.E., 694 F.3d at 190; see also N.Y. Comp.


                                          50
Codes R. & Regs. tit. 8, §§ 200.4(b)(1)(v),  200.22(b). Although the failure to

conduct an adequate FBA is a “serious procedural violation,” it “does not rise to

the level of a denial of a FAPE if the IEP adequately identifies the problem

behavior and prescribes ways to manage it.” R.E., 694 F.3d at 190; see also M.W.,

725 F.3d at 140.

       Here, the IHO found that the district was required to conduct an FBA and

develop a BIP in order to address T.M.’s “interfering and inappropriate

behaviors,” including “distractibility, inattentiveness and difficulty remaining

on‐task, noncontextual vocalizations, finger twirling, etc.” J.A. 1073. The SRO

disagreed, finding that “any behaviors exhibited by [T.M.] were not of such a

frequency or degree so as to impede his learning or that of others,” and that his

IEPs correctly identified his problematic behavior and “adequately planned to

meet [his] behavioral needs.” J.A. 1170, 1172. The SRO therefore concluded that

Cornwall did not deny T.M. a FAPE by failing to conduct an FBA or develop a

BIP.

       The SRO’s decision turns on her evaluation of whether T.M.’s behavior

would interfere with his learning, and whether Cornwall had taken adequate

steps to address that behavior. These fact‐specific educational questions are


                                          51
“precisely the type of issue upon which the IDEA requires deference to the

expertise of the administrative officers.” A.C. ex rel. M.C. v. Bd. of Educ., 553 F.3d

165, 172 (2d Cir. 2009) (quoting Grim v. Rhinebeck Cent. Sch. Dist., 346 F.3d 377, 382

(2d Cir. 2003)). Here, the SRO’s decision is well‐reasoned and supported by the

record, and so the district court was correct to defer to her considered judgment.

We therefore affirm the district court’s holding that Cornwall did not deny T.M. a

FAPE by failing to conduct an FBA or prepare a BIP.

             b.  Parent Counseling and Training

      T.M.’s parents next argue that the April 2010 IEP was inadequate because it

failed to provide for parent counseling and training as part of T.M.’s 2010 ESY

program, as required by N.Y. Comp. Codes R. & Regs. tit. 8, § 200.13(d). We have

previously described the failure to provide parent counseling as a procedural

violation that is “less serious than the omission of an FBA,” R.E., 694 F.3d at 191,

and noted that a “failure to provide counseling ordinarily does not result in a

FAPE denial or warrant tuition reimbursement,” M.W., 725 F.3d at 142.

      T.M.’s parents did not raise this issue in either their July 2010 due process

complaint notice or their September 2010 amended notice. They also failed to

raise it before the district court. As such, this argument is forfeited. See 20 U.S.C. §


                                          52
1415(f)(3)(B) (“The party requesting the due process hearing shall not be allowed

to raise issues . . . that were not raised in the [due process complaint] notice . . .

.”); Greene, 13 F.3d at 586 (2d Cir. 1994). Moreover, even if T.M.’s parents had

properly preserved this argument, Cornwall’s failure to include parent

counseling and training as part of T.M.’s ESY program was not a sufficiently

serious procedural violation to deny T.M. a FAPE. See M.W., 725 F.3d at 141–42; 

R.E., 694 F.3d at 191.

             c.  Cumulative Effect

      “[E]ven minor violations may cumulatively result in a denial of a FAPE.”

R.E., 694 F.3d at 191. Here, however, the procedural violations that T.M.’s parents

raise did not deny T.M. a FAPE either individually or cumulatively. These

asserted violations therefore cannot sustain the claim for reimbursement. 

      4.  Conclusion

      For the reasons given above, we hold that the April 2010 IEP violated the

IDEA’s LRE requirement by offering T.M. an ESY placement in a self‐contained

special education classroom rather than a mainstream classroom. We reject the

parents’ other claims of procedural and substantive inadequacy in the April 2010

and August 2010 IEPs. We therefore vacate the judgment below, and remand for


                                           53
the district court to determine whether tuition reimbursement is appropriate

under the Burlington/Carter test and to fashion an appropriate remedy.

B.    The Cross‐Appeal

      On the cross‐appeal, Cornwall contends that the district court erred by

requiring it to continue reimbursing T.M.’s parents for pendency services that

they obtained for T.M. from private providers after the district offered to provide

those pendency services directly. We agree.

      1. Legal Standard

      The IDEA provides district courts with broad discretion to “grant such

relief as the court determines is appropriate” in order to carry out its statutory

mandate. 20 U.S.C. § 1415(i)(2)(C)(iii); see Burlington, 471 U.S. at 369. We review

the district court’s decision to enter a preliminary injunction in an IDEA case for

abuse of discretion. Malkentzos v. DeBuono, 102 F.3d 50, 54‐55 (2d Cir. 1996). A

district court abuses its discretion when its decision (1) rests on an error of law or

a clearly erroneous factual finding, or (2) cannot be found within the range of

permissible decisions. Johnson v. Univ. of Rochester Med. Ctr., 642 F.3d 121, 125 (2d

Cir. 2011).




                                          54
      As relevant here, the IDEA’s pendency provision states that “during the

pendency of any proceedings conducted pursuant to this section, unless the State

or local educational agency and the parents otherwise agree, the child shall

remain in [his or her] then‐current educational placement.” 20 U.S.C. § 1415(j).

That provision reflects Congress’s decision that all disabled children should keep

their existing educational program until any dispute over their placement is

resolved. See Mackey ex rel. Thomas M. v. Bd. of Educ., 386 F.3d 158, 160–61 (2d Cir.

2004); see also Honig v. Doe, 484 U.S. 305, 323–25 (1988). It therefore requires a

school district to continue funding whatever educational placement was last

agreed upon for the child until the relevant administrative and judicial

proceedings are complete. Mackey, 386 F.3d at 163.

      Under our precedent, “the term ‘educational placement’ refers only to the

general type of educational program in which the child is placed.” Concerned

Parents & Citizens for the Continuing Educ. at Malcolm X (PS 79) v. N.Y.C. Bd. of

Educ., 629 F.2d 751, 753 (2d Cir. 1980); see also N.D. v. Haw. Dep’t of Educ., 600 F.3d

1104, 1115–16 (9th Cir. 2010). That is, the pendency provision does not guarantee

a disabled child the right to remain in the exact same school with the exact same

service providers while his administrative and judicial proceedings are pending.


                                          55
Instead, it guarantees only the same general level and type of services that the

disabled child was receiving. See Concerned Parents, 629 F.2d at 756 (finding no

change in educational placement where disabled students were transferred from

one school to another but “remain[ed] in the same classification, the same school

district, and the same type of educational program special classes”). 

      2.  Analysis

      As described above, Cornwall originally refused to provide T.M. any

pendency services, relying on the October 2009 stipulation of settlement. After

the IHO’s decision, however, Cornwall conceded that T.M. was entitled to the

services described in his May 2009 IEP as pendency services. It therefore

reimbursed T.M.’s parents for the amount they had spent on those services in the

2010–2011 year. It then offered to provide the exact same services directly

through its own providers for the 2011–2012 year, rather than paying T.M.’s

private providers for those services. T.M.’s parents rejected that offer, insisting

that Cornwall was obligated to continue paying to provide T.M’s services

through the private providers that he was already using.

      The district court agreed with T.M.’s parents. It held that because Cornwall

had initially refused to provide T.M.’s pendency services directly, it could not


                                          56
now force T.M. to switch from his private providers to Cornwall’s own

providers. “To change T.M.’s providers,” the district court held, “would deprive

him of the stability and consistency afforded by the pendency provision.” J.A.

1396. It therefore ordered Cornwall to continue paying for T.M. to obtain his

pendency services from his private providers until these proceedings are finally

adjudicated.

      We conclude that the district court erred by ordering Cornwall to pay the

full cost of providing T.M.’s pendency services through private providers. The

IDEA’s pendency provision does not entitle a disabled child to keep receiving

services from the exact same service providers while his proceedings are

pending; instead, it only entitles the child to receive the same general type of

educational program. Concerned Parents, 629 F.2d at 753. It is up to the school

district to decide how to provide that educational program, at least as long as the

decision is made in good faith. See id. at 756.

      The same rule remains true even where, as here, a school district initially

refuses to provide pendency services directly. Although Cornwall was wrong to

deny T.M. pendency services in the first place, the IDEA does not bar Cornwall




                                          57
from subsequently correcting its mistake and offering to provide the required

pendency services directly.

      The district court therefore erred in believing that Cornwall was obligated

to afford T.M. “stability and consistency” by keeping him with the same private

service providers. Cornwall satisfied its duties under 20 U.S.C. § 1415(j) by

reimbursing T.M.’s parents for the amount they spent on his pendency services in

the 2010–2011 year, and by offering to provide the required pendency services

directly from that point onwards. When T.M.’s parents rejected Cornwall’s offer

to provide pendency services directly for the 2011–2012 year, they took

responsibility for the cost of obtaining those services from private providers. Cf.

Burlington, 471 U.S. at 373–74 (“[P]arents who unilaterally change their child’s

placement during the pendency of review proceedings, without the consent of

state or local school officials, do so at their own financial risk.”). Cornwall

therefore cannot be required to bear whatever additional cost was incurred by the

parents’ decision to keep T.M. with his private service providers rather than

accepting the same services directly from Cornwall.

      At the same time, under the circumstances presented here, we believe it is

within the district court’s authority to order Cornwall to reimburse T.M.’s


                                          58
parents for pendency services up to the amount that it would have cost Cornwall

itself to provide the required pendency services from July 2011 through the end

of the present school year. That remedy would leave Cornwall no better and no

worse off than it would have been if T.M.’s parents had accepted for T.M. the

pendency services that Cornwall was required to provide. Cf. Burlington, 471 U.S.

at 370–71 (“Reimbursement merely requires the Town to belatedly pay expenses

that it should have paid all along and would have borne in the first

instance . . . .”). It would also avoid the unfairness of denying T.M.’s parents all

reimbursement for the private services that they obtained for T.M. after the IHO,

and later the district court, assured them that Cornwall was required to pay for

those services. Lastly, it would account for the fact that by refusing to provide

T.M.’s pendency services in the first instance, Cornwall led T.M. to develop a

deeper relationship with his private providers, and so made it more difficult for

him to later accept pendency services directly from Cornwall. We leave it to the

district court on remand to decide whether such a reimbursement award is

appropriate, and if so, to calculate the amount that Cornwall would have spent to

provide T.M.’s pendency services directly from July 2011 through the end of the

current school year. If the present dispute extends into future school years, of


                                          59
course, and Cornwall offers to provide T.M.’s pendency services directly for

those years, then T.M.’s parents must either accept that offer for T.M. or else take

on the full cost of obtaining the necessary services from private providers.

                                  CONCLUSION

For the reasons stated above, the judgment of the district court is VACATED and

the case is REMANDED for further proceedings consistent with this opinion.




                                         60